Citation Nr: 0628292	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Bell's palsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to March 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 and a February 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the veteran's 
claim for a rating in excess of 40 percent for her service-
connected lumbosacral strain, and her application to reopen a 
claim for service connection for Bell's palsy.  

Pursuant to the veteran's request, an informal conference was 
scheduled for August 2002.  In lieu of the informal 
conference, a VA examination was scheduled.  Thereafter, 
pursuant to the veteran's request a hearing was scheduled 
before a Decision Review Officer in September 2004.  A 
notation associated with the claims file indicates that the 
veteran did not appear for this hearing.  Since she failed to 
report for the hearing or provide an explanation for her 
absence, and has not requested that the hearing be 
rescheduled, her hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2005).

As noted above, by a rating decision dated in February 2005, 
the RO denied the veteran's application to reopen a claim for 
service connection for Bell's palsy. There is a question of 
whether a timely notice of disagreement (NOD) was filed.  A 
review of the claims file shows that in March 2005, the 
veteran's representative submitted correspondence requesting 
reconsideration of the denial of the claim in light of the 
February 2005 RO decision.  The RO apparently construed the 
March 2005 correspondence as a new application to reopen the 
claim.  

The Board notes that appellate review will be initiated by a 
NOD and completed by a substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  In addition, 
a NOD shall be filed within one year from the date of the 
mailing of notice of the result of initial review or 
determination.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a) (2005).  Such notice must be in writing and be 
filed with the activity which entered the determination, 
usually referred to as the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 7105(b)(1); 38 C.F.R. §§ 20.201, 
20.300 (2005).  A NOD postmarked before the expiration of the 
one-year period will be accepted as timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305 (2005).  Further, 
the NOD may be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 
(2005).

The threshold question to be answered is whether the 
appellant submitted a timely and valid NOD.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2005); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task).  
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).

A NOD must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ), 
i.e. the RO; (2) be filed in writing; (3) be filed with the 
AOJ; (4) be filed within one year after the date of mailing 
of notice of the AOJ decision; and (5) be filed by the 
claimant or the claimant' s authorized representative.  While 
special wording is not required, an NOD must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

In this case, the Board finds that the March 2005 letter from 
the appellant is a valid NOD to the February 2005 
administrative decision.  This statement was submitted to the 
RO and it expressed a dissatisfaction with the RO's February 
2005 decision, and provided a reason as to why the 
representative disagreed with the decision.

Even though the March 2005 letter from the appellant did not 
specifically say "I want to appeal," the Board finds that it 
is clear that the appellant, through her representative, was 
dissatisfied with the RO's decision and wanted to appeal said 
decision.  Liberally construing the March 2005 letter, the 
Board finds that the appellant has submitted a timely NOD as 
to the claim for the application to reopen her claim for 
service connection for Ball's palsy.  Under these 
circumstances, an SOC should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The veteran's application to reopen her claim for service 
connection for Ball's palsy is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected low back disability is 
manifested by complaints of pain that radiates from the low 
back to both legs; paravertebral muscle spasm and stiffness; 
degenerative changes and some limitation of motion of the 
lumbar spine; it is not productive of ankylosis of the lumbar 
spine, pronounced intervertebral disc syndrome, 
incapacitating episodes of symptoms necessitating bed rest 
prescribed by a physician, limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or any 
neurological deficit, including but not limited to bowel or 
bladder impairment, warranting a separate compensable rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5289, 
5292, 5293 and 5295 (prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2006 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in January 2006, specifically notified her of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
her claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
January 2006 letter, requested that the veteran provide the 
RO any evidence in her possession that pertained to her claim 
for service connection.  In this case, she was informed that 
it was her responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in her possession.  The VCAA notice of January 2006 
provided to the appellant requested that she inform the RO 
and/or provide any additional evidence or information in her 
possession that supports her claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided to the veteran prior to the issuance of the 
June 2002 RO decision that is subject of this appeal.  
Nonetheless, the Board finds that prior to the June 2002 RO 
decision and subsequently, the veteran has been presented 
opportunities to present any evidence in her possession or 
that she could obtain that would help substantiate her claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for an increased rating, as well as with notice of the type 
of evidence necessary to establish a rating or effective date 
if the claim was allowed.  Therefore, the  notice was 
adequate and the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran is entitled to 
an increased rating in excess of 40 percent for a lumbosacral 
strain, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 

In this case VA examinations of the veteran were obtained by 
the RO, which were appropriate for rating purposes.  The VA 
evaluation reports, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, is sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id.  The Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.




Factual Background 

An April 1999 X-ray report of the veteran's lumboscral spine 
revealed minimal productive spondylosis, status postop 
cholecystectomy, otherwise the spine was normal in 
appearance.  A July 2001 CT scan of the lumbar spine showed 
no evidence of herniated nucleus pulposus or of spinal 
stenosis.  A slightly smaller than 1 cm tubular structure at 
the anterior aspect of the left psoas muscle was seen on 
multiple images.  

The veteran underwent a VA examination in April 2002.  She 
presented complaints of muscle spasms, weakness, 
fatigability, lack of endurance and pain.  She reported 
flare-ups of pain occurring 2 to 3 times a day, lasting 3 to 
5 minutes.  During flare-ups the pain increased to 10 out of 
10, and the back would lock up to the point where she could 
not straighten up or walk.  She used muscle relaxants and 
Ben-Gay to treat the pain.  The examiner indicated that the 
veteran had full range of motion.  The examiner also noted 
marked lumbar paravertebral spasm and kyphosis.  There was no 
evidence of radiculopathy.  Clinical tests revealed minor 
osteophyte formation of upper end plates of L3 through L5 
with normally maintained disc spaces.  Otherwise, the 
radiographs were negative for any abnormalities.  She was 
diagnosed with lumbosacral strain (early degenerative joint 
disease). 

Post-service medical records show that the veteran complained 
of radicular back pain and back spasms (January 2003 and 
March 2004 medical reports).  In August 2003, she reported 
that as a result of the back pain, her legs would 
occasionally give out.  In September 2003, the veteran 
underwent a VA examination.  She complained of throbbing pain 
in both sides of the lumbar spine radiating to both legs, 
along with stiffness.  She reported flare-ups of pain to 10 
out of 10, with limitation of motion.  Flare-ups were 
precipitated by sitting, prolonged walking or pushing.  She 
related that her back condition would cause her to fall.  She 
stated that she had to change jobs as a result of her back 
condition, because as a teacher for pre-kindergarten 
children, when she sat on the floor to interact with them, 
she could not get back up.  On examination, the examiner 
indicated that the veteran had flexion to 90 degrees; 
extension to 30 degrees, lateral flexion to the right was 20 
out of 30 degrees and 35 degrees to the left.  The examiner 
noted that the there was pain on flexion at 45 degrees and 
did not end, and 15 degrees upon extension.  He concluded 
that her range of motion was not affected by body habitus.  
Sensation of the hands and feet was intact.  There was normal 
strength and tone, no atrophy noted.  Lasegue's sign was 
positive lying down at 60 degrees and positive sitting down 
but much less.  Wadell test was positive for pain in the 
lower back.  The examination report otherwise was negative 
for neurological findings, to include bowel or bladder 
dysfunction.  The veteran denied loss of work days or bed 
rest prescribed by a physician.  X-rays revealed minor 
degenerative changes.  

During an October 2004 VA medical examination, the veteran 
presented complaints of radicular pain and stiffness.  She 
stated that she was using a TENS unit 2 to 3 hours a day, as 
well as in the evening.  She experienced flare-ups of pain 
along with spasms, which rated as 10 out of 10, on a daily 
basis.  Ambulation was limited due to low back pain.  The 
examiner observed that her gait was guarded.  On examination, 
the examiner indicated that the veteran had flexion to 45 
degrees; extension to 45 degrees, lateral flexion to the 
right was 45 degrees and 45 degrees to the left.  Left and 
right lateral rotation was to 80 degrees.  The examiner noted 
that the there was pain on flexion at 45 degrees, 20 degrees 
upon extension, flexion and rotation were painful 25 degrees.  
Range of motion was additionally limited by repetitive use or 
during flare-ups.  Sensory was intact, deep tendon reflexes 
were equal.  Bladder and bowel control were normal and there 
was no muscle wasting.  Lashgue's sign was positive on the 
right and negative on the left side.  Wadell test was 
negative.  The examiner diagnosed degenerative changes of the 
lumbosacral spine.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended.  67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

In VAOPGCPREC 7-2003, the VA General Counsel (GC) held that 
in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
CAFC overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991)(when a statute or regulation changes while a case 
involving the Government and a private party is pending, a 
court must apply whichever version of the law is more 
favorable to the private-party litigant.).  The GC concluded 
that the Karnas rule no longer applies in determining whether 
a statute or regulation applies to cases pending when the new 
provision was enacted or issued.

When VA adopted the revised rating schedule pertaining to the 
diseases and injuries of the spine and published it in the 
Federal Register, the publication clearly stated an effective 
date of September 26, 2003, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  Accordingly, for the period prior to 
September 26, 2003, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
musculoligamentous sprain, lumbosacral sprain and evaluation 
will be under the amended provisions for evaluating 
musculoligamentous sprain, lumbosacral sprain from September 
26, 2003.  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.  

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  The 
incapacitating episode rating scheme set forth in Diagnostic 
Code 5243 provides for no higher than a 60 percent rating and 
is nearly the same as that utilized in the 2002 changes.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a maximum 40 percent rating for severe 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a maximum 40 percent rating is 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In considering the criteria for rating degenerative disc 
disease or intervertebral disc syndrome, it is apparent that 
the RO has established that such is part of the veteran's 
service-connected low back disability.  Specifically, the RO 
considered the criteria for rating degenerative disc disease 
in effect prior to September 23, 2002, the amended criteria 
from that date and from September 26, 2003.  See Supplemental 
Statement of the Case in October 2003.  The Board will do the 
same.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode), in pertinent 
part, a 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

Turning to the veteran's claim for a rating in excess of 40 
percent for lumbosacral strain, the Board notes at the outset 
that a 40 percent evaluation is the maximum disability rating 
available under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 
or DC 5295.  As there is no medical evidence of unfavorable 
ankylosis of the lumbar spine, a 50 percent rating is not 
warranted under 38 C.F.R. §4.71a, Diagnostic Code 5289.  

The questions that remain include whether a 60 percent 
evaluation is warranted under DC 5293 (prior to September 23, 
2002), which provides for a 60 percent rating for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

In April 2002, a VA examiner found that the veteran had full 
range of motion, along with marked lumbar paravertebral spasm 
and kyphosis.  There was no evidence of radiculopathy.  
Clinical tests revealed minor osteophyte formation of upper 
end plates of L3 through L5 with normally maintained disc 
spaces.  Otherwise, the radiographs were negative for any 
abnormalities.  She was diagnosed with lumbosacral strain 
(early degenerative joint disease).  An April 1999 X-ray 
report of the veteran's lumboscral spine revealed minimal 
productive spondylosis, otherwise the spine was normal in 
appearance.  A July 2001 CT scan of the lumbar spine showed 
no evidence of herniated nucleus pulposus or of spinal 
stenosis.  In September 2003, the veteran presented 
complaints of radicular pain in both legs, along with 
stiffness.  She reported flare-ups of pain to 10 out of 10, 
with limitation of motion.  Sensation of the hands and feet 
was intact.  There was normal strength and tone, no atrophy 
noted.  Lasegue's sign was positive lying down at 60 degrees 
and positive sitting down but much less.  Wadell test was 
positive for pain in the lower back.  The report was 
otherwise negative for neurological findings, to include 
bowel or bladder dysfunction.  X-rays revealed minor 
degenerative changes.  In October 2004, the veteran presented 
complaints of radicular pain and stiffness. Although the 
examiner noted that the there was pain on flexion at 45 
degrees, 20 degrees upon extension, flexion and rotation were 
painful 25 degrees, and that range of motion was additionally 
limited by repetitive use or during flare-ups, no 
neurological abnormalities were noted.  Sensory was intact, 
deep tendon reflexes were equal.  While a significant 
disability is apparent, there is no medical evidence of an 
absent ankle jerk or symptoms consistent with pronounced 
versus severe disability within the meaning of the applicable 
rating criteria.

Although the veteran recently reported that she has undergone 
treatment for her back with a TENS unit, and has consistently 
complained of radicular back pain in both of his legs, along 
with stiffness and giving out of the legs, the pertinent 
clinical findings, to include range of motion of the lumbar 
spine and relatively stable neurological findings during the 
period of time in question, do not support such a level of 
impairment.  The medical evidence has been consistently 
negative for any objective findings that would indicate 
significant neurological abnormalities as a result of the 
veteran's back disability.  The Board finds that the degree 
of symptomatology noted in these reports is also not 
consistent with a finding of pronounced intervertebral disc 
syndrome.  Although some objective clinical findings were 
noted with respect to the veteran's complaints of back pain 
radiating to the lower extremities, along with medical 
evidence of paravertebral muscle spasms, the picture that 
emerges is not one of incapacitating episodes or 
symptomatology compatible with pronounced disability.  It is 
pertinent to note that the current 40 percent rating takes 
into account severe symptoms and severe functional 
impairment.

Separate ratings for neurological and orthopedic 
manifestations (i.e., limitation of motion and manifestations 
of a lumbosacral strain) prior to September 23, 2002 would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

With respect to limitation of motion of the lumbar spine, the 
Board again notes that a 40 percent rating is the maximum 
evaluation allowed.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The Court of Appeals for Veterans Claims has held that 
there is no basis for a rating higher than the maximum 
schedular rating for additional limitation of motion due to 
pain or functional loss under the provisions of 38 C.F.R. §§ 
4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  A 50 percent rating is possible 
based upon unfavorable ankylosis of the lumbar spine 
(38 C.F.R. § 4.71a, Diagnostic Code 5289) or unfavorable 
anyklosis of the thoracolumbar spine (38 C.F.R. § 4.71a, 
Diagnostic Code 5242).  However, there is no medical evidence 
of favorable or unfavorable ankylosis of the lumbar spine.  A 
40 percent evaluation is also the maximum rating for 
lumbosacral strain under Diagnostic Code 5295.

As to the question of whether the veteran has disc disease 
that results in incapacitating episodes, in September 2003, 
she denied loss of work days or bed rest prescribed by a 
physician.  There is no medical evidence in the record that 
shows that the veteran has any such episodes necessitating 
bed rest prescribed by a physician.  See 38 C.F.R. § 5293 as 
amended (effective September 23, 2002) and Diagnostic code 
5243 (effective from September 26, 2003).

As to the other current applicable rating criteria, the 
current 40 percent rating is the maximum evaluation allowed 
for limitation of motion of the thoracolumbar spine.  It is 
again pertinent to point out that where a veteran is in 
receipt of the maximum rating for limitation of motion of a 
joint, 38 C.F.R. §§ 4.40 and 4.45 and the factors enumerated 
in DeLuca, supra do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  Further, objective findings of 
neurological abnormalities are not apparent.  There is no 
competent evidence of loss of bowel or bladder control 
associated with the service-connected back disability.  The 
preponderance of the evidence is against a separate 
compensable rating for an associated neurological disability 
and there is no basis for a rating in excess of 40 percent by 
assigning separate ratings for orthopedic and neurological 
disabilities due to the veteran's service-connected lumbar 
spine disability.

The veteran has complained that she had to change jobs as a 
result of her back condition, because as a teacher for pre-
kindergarten children, when she sat on the floor to interact 
with them, she could not get back up.  She has otherwise 
denied loss of work days or bed rest prescribed by a 
physician.  Additionally, there is no indication of frequent 
hospitalizations.  In the absence of objective evidence 
showing that the veteran's back disability, by itself, has a 
substantial impact upon her occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, or suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). 

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the veteran's lumbosacral strain.  


ORDER

A rating in excess of 40 percent for lumbosacral strain is 
denied.


REMAND

As noted above, in March 2005, the RO received a timely 
notice of disagreement with regard to its February 2005 RO 
decision that denied the veteran's claim of entitlement to 
service connection for Bell's palsy.  The RO has not had the 
opportunity to issue a Statement of the Case (SOC).  In 
situations such as this, the Board must remand the matter to 
the RO for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

The Board also notes that a review of the record shows that 
the notice provided to the veteran over the subsequent course 
of the appeal falls short of meeting the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims as interpreted by the United 
States Court of Appeals for Veterans Claims (Court) and 
recently articulated in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this regard, in addition to the criteria for 
reopening the claim for service connection for Bell's palsy, 
the veteran must be provided with adequate notice with 
respect to the underlying claim for service connection.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) and 
regulations that implement these 
statutory changes. See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). Also ensure compliance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (VA 
must notify a claimant of the evidence 
and information that is necessary to 
reopen the claim and VA must notify the 
claimant of the evidence and information 
that is necessary to establish 
entitlement to the underlying claim for 
the benefit sought by the claimant).  
Notice consistent with 38 U.S.C.A § 
5103(a) and 38 C.F.R. § 3.159(b)(1) with 
respect to the claim to reopen, must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen under the current 
definition of what constitutes new and 
material evidence and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefit sought; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request 
that the claimant provide any evidence 
in the claimant's possession that 
pertains to the claim.

(The Board notes that the RO issued a 
letter to the veteran in March 2006, 
which included an explanation as to the 
information or evidence needed to 
establish a rating and an effective date 
if the underlying claim for service 
connection for Bell's palsy is granted, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).) 

2.  If no additional development is 
required, or when it is completed, the 
RO should re-adjudicate the veteran's 
application to reopen a claim for 
service connection for Bell's palsy.  
The RO must prepare an SOC in accordance 
with 38 C.F.R. § 19.29 (2005), unless 
the matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal, this issue should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






 Department of Veterans Affairs


